Citation Nr: 0514696	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-34 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salisbury, 
North Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred at Cape Fear Hospital from 
January 8, 2002 to January 9, 2002.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1971 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 determination by the Fee Basis 
Office (FBO) of the Department of Veterans Affairs Medical 
Center (VAMC) in Fayetteville, North Carolina.  The FBO 
determined that the veteran was not entitled to payment or 
reimbursement for the cost of private medical expenses 
incurred from January 8, 2002 to January 9, 2002 at Cape 
Fear Hospital.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The veteran received treatment at Cape Fear Hospital 
from January 8, 2002, to January 9, 2002 under non-emergent 
conditions.

3.  A VA hospital was feasibly available for treatment.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment 
rendered at Cape Fear Hospital from January 8, 2002 to 
January 9, 2002, have not been met.  38 U.S.C.A. §§ 1728, 
5107 (West 2002); 38 C.F.R. § 17.120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Notify and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  This was accomplished in the rating decision on 
appeal as well as the statement of the case (SOC) and in 
letters sent to the veteran.  It is also evident from the 
record that the veteran is aware of which information and 
evidence she must provide to VA and which information and 
evidence VA will attempt to obtain on her behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The focus of the 
veteran's appeal is very narrow, and it appears that all 
relevant records of the veteran's treatment have been 
obtained and associated with the claims file.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  
The veteran has not contended that any additional records 
exist which could substantiate her claim and which have not 
been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Factual Background

A VA treatment note shows that the veteran was seen on 
January 8, 2002, with complaints of diarrhea and cough.  She 
was seen by her primary care physician for upper respiratory 
infection and chest X-ray examination did not reveal any 
evidence of infection.  The veteran was started on Keflex 
and seen in the emergency department 2 days earlier and 
started on a Z-pack which she discontinued because she was 
not feeling better.  She was placed on Augmentin by her 
primary care physician today and advised too follow-up with 
him if not improving.  She did not want to take the 
Augmentin because of the diarrhea and she wanted to be 
placed on another antibiotic.  The treating physician noted 
that he tried to explain that taking multiple antibiotics 
may not be the wise thing to do and that it might be wiser 
to hold the antibiotics for now and follow-up with her 
primary care physician.  She did not like this and walked 
out in the middle of the conversation.  She returned a 
minute later with her husband who challenged the doctor's 
opinion in a confrontational way.  In attempting to explain 
the rationale for his decision, the husband called the 
physician a racial epithet, and stated that he would rather 
take his wife to Cape Fear Hospital than to receive any 
further care from VA.

An Emergency Department Physician's Record from Cape Fear 
Hospital shows that the veteran was treated shortly after 
leaving the VA hospital with chief complaints of moderate 
cough and sinus pain for the past two to three weeks.  She 
was noted to be in moderate distress with a clinical 
impression of acute sinusitis and discharged in improved and 
stable condition.  

The veteran's treatment was reviewed by a VA physician in 
September 2002, and reimbursement for the cost of her 
private treatment was denied based on the availability of VA 
facilities and the determination that her care was not under 
emergent conditions.  She filed a notice of disagreement 
with this decision arguing that the VA physician refused to 
treat her, and she was in need of emergency medical care 
necessitating her treatment at the private hospital.  

Legal Criteria

The Board notes that the FBO appears to have denied the 
veteran's claim for payment or reimbursement on the basis 
that she is not eligible under the criteria set forth in 38 
U.S.C.A. § 1728 (West 2002) which covers reimbursement of 
expenses not previously authorized.

Under this law, reimbursement is available only where: (1) 
such care or services were rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health; (2) such care or services were rendered to a 
veteran in need thereof (A) for an adjudicated service-
connected disability, (B) for a non-service-connected 
disability associated with and held to be aggravating a 
service- connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from 
a service- connected disability, or (D) for any illness, 
injury, or dental condition in the case of a veteran who (i) 
is a participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical. 38 U.S.C.A. § 1728(a); see also 38 C.F.R. § 
17.120 (2004) (formerly 38 C.F.R. § 17.80).

The Court has observed that, given the use by Congress of 
the conjunctive "and" in the statute, emphasized in the 
above paraphrase, "all three statutory requirements would 
have to be met before reimbursement could be authorized."  
Malone, 10 Vet. App. 539, 542 (1997), citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. 
App. 66 (1993); H.R. Rep. No. 93-368, at 9 (July 10, 1973) 
("[The proposed provision a]uthorizes reimbursement of 
certain veterans who have service-connected disabilities, 
under limited circumstances, for reasonable value of 
hospital care or medical services . . . from sources other 
than the VA.  Eligible veterans are those receiving 
treatment for a service-connected disability. . . .  
Services must be rendered in a medical emergency and VA or 
other Federal facilities must not be feasibly available.").

Analysis

The veteran is service connected for asthma, and she 
originally sought treatment from VA for complaints of a 
cough.  Even assuming that the veteran was treated for a 
service connected condition, the evidence shows that the 
veteran's treatment does not meet either of the other two 
requirements of 38 U.S.C.A. § 1728 for repayment or 
reimbursement of previously unauthorized medical expenses.  
First, notwithstanding her assertions to the contrary, the 
competent medical evidence shows that her treatment was not 
under emergent conditions as determined by the reviewing VA 
physician.  Emergent conditions are defined by applicable law 
as being of such nature that delay would have been hazardous 
to life or health.  38 C.F.R. § 17.120(b) (2004).  This is a 
medical determination, and there is no indication from the 
record that any delay in seeking treatment, as advised by the 
VA treating physician, would have been hazardous to her 
health.  Further, it is obvious that a VA facility was 
feasibly available as, by her own admission, she chose to 
leave the VA facility to obtain private treatment following a 
dispute with the treating VA physician about the type of 
medical care that she required.  38 C.F.R. § 17.120(c) 
(2004).  This was not a refusal of treatment, but a dispute 
with a physician about the type of treatment she required.  
In the treating physician's competent medical judgment, she 
did not require further immediate treatment, a medical 
determination which was affirmed by the reviewing physician.  
The Board will not, and can not legally, substitute its 
judgment for the assessment of a competent physician in 
medical matters.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In conclusion, the Board finds that because the evidence 
indicates that even if the treatment rendered from January 8, 
2002 to January 9, 2002 was for symptoms which reasonably 
could have been associated with a service-connected 
disability, a medical emergency did not exist, and VA or 
other federal facilities were feasibly available.  Therefore 
the criteria for entitlement to payment or reimbursement for 
the cost of unauthorized private medical services furnished 
to the veteran from January 8, 2002 to January 9, 2002, have 
not been met. 


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred in connection with treatment rendered at a private 
hospital emergency room from January 8, 2002 to January 9, 
2002 is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

